United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2598
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Northern District of Iowa.
Leonardo Vargas, also known as Leo, *
                                     *    [UNPUBLISHED]
           Appellant.                *
                                ___________

                             Submitted: February 6, 2004
                                Filed: February 26, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Leonardo Vargas appeals the sentence the district court1 imposed after he
pleaded guilty to distributing, within 1,000 feet of a high school, 500 grams or more
of a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§§ 846 and 860(a); and possessing firearms during and in relation to a drug-
trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). Vargas’s counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court should not have sentenced Vargas before verifying that

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
Vargas had personally read the presentence report (PSR), see Fed. R. Crim. P.
32(i)(1)(A), and that the government should have moved the court to depart
downward from the Sentencing Guidelines range, see U.S.S.G. § 5K1.1, and below
the statutory minimum sentence, see 18 U.S.C. § 3553(e).

       We conclude the district court fully complied with Rule 32 because the court
asked Vargas’s counsel whether he and Vargas “had a full, fair, and complete
opportunity” to discuss the PSR, and counsel responded that the original PSR had
been mailed to Vargas more than a month before the hearing, and that earlier in the
day he and Vargas had discussed changes made to the PSR. See United States v.
Osborne, 291 F.3d 908, 910 (6th Cir. 2002) (court need only “somehow” determine
that defendant and counsel have had opportunity to read and discuss PSR). As to the
lack of any substantial-assistance motions, Vargas has not shown--particularly since
there was no plea agreement in this case--that the government ever promised a
departure motion or that the government’s refusal to file one was based on an
unconstitutional motive. See Wade v. United States, 504 U.S. 181, 185-86 (1992).

      Upon our independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw
and we affirm the judgment of the district court.
                      ______________________________




                                        -2-